Citation Nr: 1717188	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  06-34 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to an increased rating in excess of 10 percent for chronic dermatitis. 


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty July 1968 to July 1971.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a February 2012 rating decision by VA's RO in Des Moines, Iowa.  

In the March 2005 rating decision, the RO (among other things) determined that new and material evidence to reopen the Veteran's previously denied claim of entitlement to service connection for chronic dermatitis had not been submitted; and therefore the claim was not reopened.  The RO also denied a claim for peripheral vascular disease, a claim it had recharacterized from the Veteran's request for service connection for tingling in his right and left hands.  The Board denied the claims in a September 2008 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court issued a memorandum decision in which it vacated the Board's September 2008 decision regarding the Veteran's dermatitis claim and claim of entitlement to service connection for tingling in the Veteran's upper and lower extremities (the Board had adjudicated the claim as one of entitlement to service connection for peripheral vascular disease, not as a claim for tingling of the extremities).  Those issues were remanded for readjudication. 

In December 2010, the Board reopened the Veteran's claim for chronic dermatitis and remanded that claim for additional development.  In that decision, the Board also recharacterized the other two other issues on appeal as (1) entitlement to service connection for tingling in the upper extremities and (2) entitlement to service connection for tingling in the lower extremities.  These claims were remanded for development as well.  		

In August 2011, the Veteran was granted service connection for diabetes mellitus, type II.  In September 2011, the Veteran made specific claims of entitlement to service connection for peripheral neuropathy and peripheral vascular disease of the bilateral upper and lower extremities as secondary to his service-connected diabetes mellitus.    

In the February 2012 rating decision on appeal, the RO (in pertinent part) granted service connection for peripheral neuropathy of the bilateral lower extremities, but denied service connection for the bilateral upper extremities.  The Veteran appealed to the Board.   

In an October 2014 rating decision, the RO in Des Moines, Iowa granted the Veteran service connection for chronic dermatitis and assigned a 10 percent disability rating effective May 16, 2011 (subsequently changed to an effective date of February 25, 2004).  The Veteran has appealed the assigned 10 percent rating. That same month, the RO also issued a supplemental statement of the case in which it continued to deny (among other things), service connection for peripheral neuropathy of the right upper extremity (claimed as tingling of the upper extremities) and service connection for peripheral neuropathy of the left upper extremity (claimed as tingling of the upper extremities).  

In its June 2015 BVA decision, the Board (among other things) combined the Veteran's upper extremities issues into a single claim - a claim of entitlement to service connection for peripheral neuropathy (claimed as tingling) in the upper extremities, to include as secondary to diabetes mellitus and/or exposure to Agent Orange.  The Board remanded this claim, in addition to the Veteran's increased rating for service-connected chronic dermatitis for further development.  The development requested by the Board in its June 2015 decision has been completed; and the case has been returned to the Board for further review.   

Unfortunately, the issue of entitlement to an increased rating in excess of 10 percent for service-connected chronic dermatitis must be addressed in the REMAND portion of the decision below and is Remanded to the Agency of Original Jurisdiction.  The AOJ will notify the Veteran is further action is required .  In remanding this claim, the Board observes that the Court issued a recent decision in the case of Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  While the Veteran's dermatitis claim is one is technically affected by the resolution of VA's appeal in Johnson v. McDonald and would normally be stayed, the Board determines that remanding this claim rather than staying it is more appropriate given evidence in the claims file that the Veteran does not use intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for his chronic dermatitis. 

For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.


FINDINGS OF FACT

1.  The Veteran suffers from pain, numbness, and tingling in the bilateral upper extremities. 

2.  The preponderance of the evidence is against finding that the Veteran has, or ever has had, peripheral neuropathy of the upper extremities.    

3.  The preponderance of the evidence reflects that the Veteran does not have disability of the upper extremities due to disease or injury in service.  
CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113,1154, 5103, 5103A, 5107(b)(West 2014); 38 C.F.R § 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2016). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a letter sent to the Veteran in January 2012 advised him as to what information or evidence was necessary to substantiate his claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  In addition, this letter notified the Veteran of his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines disability ratings and effective dates.  The letter was provided prior to the February 2012 rating decision on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Based upon the foregoing, VA has fulfilled its duty to notify.  

VA also has a duty to assist the Veteran in the development of his service connection claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records; and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the service connection issue on appeal has been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs, post-service VA and private treatment records have been added to the record.  The Veteran's VBMS and Virtual VA records have been reviewed.  In addition, the Veteran was provided with several VA examinations in November 2004, November 2011, May 2013 and March 2016.  The Board finds that these VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe his alleged bilateral upper extremities condition in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations and citations to evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  The Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of his service connection claim.

Finally, the Board reiterates that the Veteran's claim was most recently remanded in June 2015.  For the reasons indicated in the discussion below, in particular with regard to the adequacy of the March 2016 VA examination, the Board finds that there has been substantial compliance with the prior remand directives with regard to the claim being decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's upper extremities service connection claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service connection for peripheral neuropathy of the bilateral upper extremities. 

In this appeal, the Veteran seeks service connection for peripheral neuropathy of the bilateral upper extremities.  In this regard, the Veteran asserts that while in Vietnam, he was exposed to Agent Orange; and that his exposure has resulted in his experiencing tingling in his right and left hands.  See February 2004 statement in support of claim.  In the alternative, he alleges that the tingling in his right and left hands may have developed secondarily to his service-connected diabetes mellitus.   See September 2011 statement in support of claim. 

For reasons set forth below, the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities must be denied on the basis that the preponderance of the evidence is against the finding that the Veteran currently has disability of the upper extremities that is due to disease or injury in service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

For service connection to be granted on a secondary basis, the evidence must show that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury, or that a service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310.

Whether service connection is claimed on direct, secondary, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Turning to the merits of the Veteran's service connection claim, the Board must initially address the Veteran's assertion that he has a diagnosed upper extremities condition.  While the evidence supports the Veteran's statements that he suffers from right and left hand tingling and pain, a grant of service connection requires competent, credible evidence of a current disability.  A confirmed diagnosis of an upper extremity disorder is paramount in this case, since (as referenced above) service connection on either a direct or secondary basis cannot be granted without evidence of a current disability.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.304.  

Turning to the Veteran's service medical records, the Board observes that these records fail to reflect that the Veteran was seen for or diagnosed with either a right or left upper extremity condition or noted to have upper extremity pain during service.  The Veteran's April 1971 service discharge medical examination fails to reference any upper extremity weakness or pain, noting that the Veteran's upper extremity, neurologic, and vascular clinical examinations were all normal.  See April 1971 report of medical examination.  Under the "Notes and Significant or Interval History" section of the examination report, the Veteran's service medical examiner noted that the Veteran reported that there had been "no change [in his medical condition] since induction."  Id.; see also July 1971 statement of medical condition (the Veteran reported that to the best of his knowledge, there had been no change in his medical condition since his last separation examination).     

Post-service, the Veteran submitted a statement in February 2004 in which he complained of tingling in the right and left hands that he believed was related to exposure to Agent Orange in service.   Medical records in the claims file appear to be dated in February 1984; and then from 2002 to 20116.  They do not appear to reflect treatment for or a diagnosis of either a bilateral finger, bilateral hand or bilateral upper extremity condition.  

The Veteran was first afforded a VA examination in relationship to (among other things) his claim of experiencing tingling in the right and left hands in November 2004.  The Veteran indicated at that time that he had been experiencing these symptoms for approximately two years.  See November 2004 VA examination for diabetes mellitus, pgs. 2-5.  After a physical examination was performed with 
x-rays, the Veteran was diagnosed with degenerative joint disease of the right wrist that the examiner believed was the cause of the tingling of the Veteran's right hand.  Id.  An x-ray of the Veteran's left wrist revealed no abnormalities; and the Veteran was not diagnosed with a left hand condition.  Id.  

In November 2011, the Veteran was afforded several VA examinations in relationship to different claims.  Pertinent to this case, the Board observes that the Veteran was provided a VA DBQ examination for diabetic sensory-motor peripheral neuropathy in November 2011.  At that time, it was noted that the Veteran had a long history of burning in the upper and lower extremities, since 1971.  The Veteran's symptoms attributable to diabetic peripheral neuropathy included mild intermittent pain and moderate numbness in the upper extremities.  However, the examiner who evaluated the Veteran responded "no" to the question of whether the Veteran had an upper extremity diabetic peripheral neuropathy; and stated that there was no correlation between the Veteran's upper extremity tingling and diabetes mellitus.  See November 2011 diabetic sensory-motor peripheral neuropathy exam, pgs. 7, 10.  In support of his opinion, the examiner noted that the Veteran's EMG study conducted in December 2011 was normal for the upper extremities.  Id.  The Veteran was, however, diagnosed with lower extremity peripheral neuropathy.  Id., p. 11.  

On a VA DBQ examination for peripheral nerves in November 2011, it was noted that the Veteran reported developing intermittent pain and numbness in the upper extremities in 2002.  The examiner indicated that the EMG of the upper extremities was normal, and the bilateral upper extremity symptoms were more intermittent and felt not to be related to diabetes mellitus based on a normal examination and normal EMG. The examiner also noted that symptoms seemed to be worse with exposure to cold weather, but there were no objective findings.  Id., p. 17.  

A VA DBQ examination for artery and vein conditions in November 2011 indicated that the Veteran had Raynaud's syndrome for which he had characteristic attacks of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  See artery and vein conditions VA examination report, p. 6.  In making remarks about the Veteran's condition, the VA doctor who conducted the examination reported that the Veteran did not have peripheral vascular disease.  While he had a history of mild tingling of the upper extremities when out in cold weather, the doctor noted no evidence of a functional disability.  He stated that the Veteran's skin was clear, and that an EMG that was conducted was negative for peripheral neuropathy.  Id., pgs. 10-11; see also nerve conduction studies dated in December 2011 (a medical doctor board-certified in neurology, clinical neurophysiology and electrodiagnostic medicine stated that the Veteran's bilateral upper limb nerve conduction studies demonstrated within normal limits median and ulnar motor NCV latency, conduction velocities, and amplitudes.  He reported that the Veteran's left axillary motor study was normal; his bilateral radial, median and ulnar latencies were noted to be normal, and his bilateral median and ulnar F-waves were also normal).     

In a follow-up DBQ artery and veins vascular examination in May 2013, it was once again noted that the Veteran's vascular disease was Raynaud's phenomenon, first diagnosed in November 2011.  The Veteran reported having a vascular condition since 2002, and he described tingling, especially with driving; that his fingertips turned white at times, especially when it was cooler and damp out; and that the first two fingers of his right hand felt like they were dead at times, but if he waited 10 to 15 minutes this would go away.  See May 2013 VA examination report, p. 3.  The Veteran reported that his hand symptoms felt better in cold weather, to which the VA examiner indicated was not consistent with Raynaud's phenomenon on the basis that cold weather is usually a trigger for Raynaud's syndrome symptomatology.  Id.  The examiner noted that the Veteran did have characteristic attacks of Raynaud's syndrome less than once a week.  The examiner ultimately provided an opinion as to the unlikelihood of a relationship between the Veteran's Raynaud's phenomenon and his diabetes mellitus.  In doing so, she indicated that the Veteran's reports of numbness and tingling were separate from his Raynaud's phenomenon and were not caused by, or related to, or aggravated by, his service-connected diabetes mellitus, as evidenced by the prior normal EMG.  Id., pgs. 6-7.  

In support of his claim, the Veteran's representative submitted a letter in November 2014 in which he argued that while the October 2013  examiner stated that the numbness and tingling of the Veteran's hands were not the result of Raynaud's syndrome, she failed to account for the Veteran's intermittent mild pain of the upper extremities and the reported numbness in the upper extremities - issues that needed to be addressed.  In support thereof, the representative submitted an article titled "An Algorithm for the Evaluation of Peripheral Neuropathy," and cited to portions of the article he contended supported the Veteran's peripheral neuropathy claim.  

In light of the representative's argument and medical excerpt submitted by the Veteran, the Board remanded the Veteran's service connection claim in June 2015 for another VA examination to be conducted in an effort to clarify whether the Veteran had peripheral neuropathy of the upper extremities that might be related to his service-connected diabetes mellitus; and to determine the nature and probable etiology of any current peripheral neuropathy of the upper extremities.  Thereafter, the Veteran was afforded another VA DBQ examination related to diabetic sensory-motor peripheral neuropathy in March 2016.  A review of the March 2016 VA examination report reveals that the Veteran was diagnosed as having diabetic peripheral neuropathy of the lower extremities and diabetes mellitus.  The medical doctor who examined the Veteran stated that the Veteran did not have a diagnosis of upper extremity peripheral neuropathy.  

In this regard, the March 2016 VA doctor initially noted the Veteran's medical history self-report that his fingertips turned white and went numb at times, especially when exposed to the cold.  The Veteran indicated that this symptomatology first occurred in the 1980s.  He reported that the whiteness and numbness of his fingers resolved when he moved to a warm area or by moving his hands, warming them by rubbing them, or putting them in his pockets; that he did not experience numbness at other times; nor did he experience tingling or pain in his hands.  The doctor also noted the Veteran's symptoms had remained the same since their onset.    

In opining that the Veteran did not have a diagnosis of peripheral neuropathy, the doctor stated that he relied upon the description of the Veteran's symptoms (blanching and numbness of fingertips only with exposure to cold) that he indicated suggested a vascular etiology of his condition, more than a neuropathic process; and cited to the Veteran's treating providers failure to diagnosis upper extremity neuropathy and to records revealed that the offered no treatment related to an upper extremity neuropathy.  In addition, the doctor cited the Veteran's EMG/NCV studies in support of his opinion as they did not show any evidence of an upper extremity neuropathy.  Further, the doctor stated that if the Veteran were to be diagnosed with neuropathy in the future, the Veteran's history alone would virtually exclude the symptoms described at the present time from being related to a diabetic neuropathy because (1) the Veteran's upper extremity symptoms began approximately 2 decades before the Veteran's diabetes mellitus was diagnosed; and (2) the Veteran's symptoms had not progressed since onset approximately 3 decades ago.  

In terms of addressing the article submitted by the Veteran's representative, the March 2016 VA doctor responded to the representative's assertion that the article presented conflicting medical evidence in this case by disagreeing with the assertion.  The doctor stated that the medical literature was not "conflicting" in that if the algorithm presented in the article was followed, the very first decision point would be: "History and Examination. Is there a neuropathy?"  The doctor stated that the answer in this case (based on the history and examination) regarding the Veteran's upper extremities would more likely than not be "NO."  In this regard, the article directs a clinician to consider the following actions in attempting to determine if neuropathy exists: (1) conduct and evaluation of other disorders (besides neuropathy as the cause of the symptoms); (2) possibly obtain a neurology consultation or; (3) possibly obtain an EMG/NCV study.  In this case, the Veteran was afforded an EMG/NVC study since neuropathy was still being considered as a diagnosis in his case.  Since the study was negative for any upper extremity neuropathy findings, the diagnosis of neuropathy was therefore excluded.  Therefore, the procedures set forth in the article were followed.  In concluding his opinion, the VA doctor addressed a specific excerpt of the medical article provided by the Veteran's representative and referred to in the representative's November 2014 letter to the Board.  The excerpt cited states that "[i]t can be difficult to document a small-fiber neuropathy because the only abnormalities on neurologic examination may be loss of pin-prick and temperature sensation in a distal distribution."  In responding to the representative's argument, the doctor essentially opined that the excerpt was essentially not applicable to this specific case since the Veteran's physical examination revealed he had normal temperature and light touch sensation in his upper extremities.    

Thus, after reviewing the VA examinations in this case in conjunction with all of the other evidence of record, it is clear that the Veteran does not have, and never has had, a diagnosis of bilateral upper extremity peripheral neuropathy.  Unfortunately, even after being provided with six (6) VA examinations, no medical provider has been able to diagnose the Veteran with a specific disorder related to his bilateral upper extremities symptomatology.  Even though the most recent VA doctor opined in his March 2016 examination report that the Veteran's symptomatology could be of a vascular etiology rather than of a neuropathic process, the Board observes that two (2) of the Veteran's six (6) VA examinations were artery and veins vascular examinations in which the VA examiners failed to find a diagnosis related to the Veteran's upper extremity complaints.  As such, the Board is left with medical evidence that indicates the Veteran suffers from tingling, pain and numbness associated with his upper extremities, without further diagnosis.

In this regard, the Board notes that veterans are not held to the characterization of the disability in their claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  In other words, if the Veteran had a disability other than peripheral neuropathy of the upper extremities that was related to service or service connected diabetes, the absence of a particular diagnosis would not be fatal to his claim.  Moreover, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").

The question of whether symptoms such as pain, tingling, or numbness could constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131); Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.  Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the above evidence and analysis reflects that the Veteran's symptoms of pain, numbness, and tingling are not due to disease or injury.  It follows that they are not due to disease or injury in service.

In making the above findings, the Board notes that it does not question that the Veteran suffers from the pain, numbness, and tingling he has reported in terms of his bilateral upper extremities.  He is competent to report these symptoms.  Lay witnesses are also competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson, 581 F.3d at 1316.  In this case, the issue of whether the Veteran's upper extremity pain, numbness, and tingling are due to disease or injury is one that relates to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's statements on this question are therefore not competent.

To the extent that the Veteran is competent to opine on this question, the Board finds the specific, reasoned medical opinions, based on examination findings, of the trained health care professionals indicating that the Veteran does not have, nor ever has had, a diagnosis of peripheral neuropathy of the bilateral upper extremities, (or, for that matter, any diagnosis pertaining to his bilateral upper extremities) to be more probative than the Veteran's more general lay assertions that he has a bilateral upper extremity disability.  The VA doctors and medical providers who examined the Veteran are medical professionals who have education, training, and expertise that the Veteran is not shown to have.  As such, the doctors' opinions as to the origin (or the lack thereof) of the Veteran's right and left upper extremity numbness and pain are afforded more probative value than the Veteran's statements.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the bilateral upper extremities. The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for peripheral neuropathy of the bilateral upper extremities is denied. 


REMAND

The Veteran has been service-connected for chronic dermatitis and assigned a 10 percent disability rating effective February 25, 2004 under 38 C.F.R. § 4.118, Diagnostic Code 7806.  See October 2014 rating decision (the Veteran was granted service connection for chronic dermatitis and assigned a 10 percent disability rating effective May 16, 2011); October 2014 rating decision code sheet; March 2015 rating decision (the Veteran was granted an earlier effective date of February 25, 2004 for chronic dermatitis).  He contends that his disability should be assigned a higher rating.  

As mentioned previously, service-connected skin claims rated in accordance with  38 C.F.R. § 4.118, Diagnostic Code 7806 have been stayed from adjudication pursuant to the case of Johnson v. McDonald, 27 Vet. App. 497 (2016).  While the Veteran's dermatitis claim is a claim that could be affected by the resolution of VA's appeal in Johnson v. McDonald and would normally be stayed from adjudication, the evidence in this case indicates that the Veteran does not use intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs as part of his dermatitis medical care.  See January 2017 letter from the Veteran's representative ("[The Veteran] has been prescribed medication for his rash, but the medication was not well tolerated and the Veteran discontinued taking it").  Therefore, the Board concludes that the Johnson v. McDonald stay is not applicable to this appeal; and that the Board may proceed with an analysis of the Veteran's dermatitis claim. 

In reviewing the Veteran's increased rating claim, the Board observes that in a letter dated in January 2017, the Veteran's representative states that the Veteran's "skin condition has been progressive," and the Veteran "has not had an examination for his skin condition since January 2015."  The Board views the Veteran's letter as a request for the Veteran to be afforded a new VA examination for the purpose of obtaining evidence as to its current nature and severity of his chronic dermatitis.  As the record is inadequate and there is a need for a contemporaneous examination because the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability, the Board will grant the request.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  

Accordingly, the claim for an increased rating for chronic dermatitis is REMANDED for the following actions:

1.  Contact the Veteran to determine if there are any outstanding medical treatment records related to the Veteran's service-connected chronic dermatitis that should be associated with the claims file; and if there are, attempt to obtain these records.  

2.  The Veteran should be afforded a VA skin examination to determine the current nature and severity of his service-connected chronic dermatitis.  The examination should be conducted in accordance with the current disability benefits questionnaire.

3.  Subsequent to the completion of the foregoing, and after undertaking any additional development the RO deems appropriate, the RO should readjudicate the Veteran's increased rating claim.  If the benefit sought on appeal is not granted, the RO should provide the Veteran and his representative a supplemental statement of the case and return the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


